Citation Nr: 0635397	
Decision Date: 11/14/06    Archive Date: 11/27/06	

DOCKET NO.  00-22 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for hammertoes, 
degenerative joint disease, and hallux valgus of the left 
foot, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for degenerative joint 
disease, with a history of hallux valgus of the right foot, 
currently rated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	H. D. Cox, Jr., Attorney


WITNESSES AT HEARINGS ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from April 1962 to April 
1965.

This case comes before the Board of Veterans' Appeals (Board) 
pursuant to a June 2006 Order of the United States Court of 
Appeals for Veterans Claims (Court). In that Order, the Court 
vacated a May 2005 Board decision denying increased 
evaluations for the veteran's service-connected left and 
right foot disabilities, and, in so doing, remanded the case 
to the Board for compliance with instructions contained in a 
June 2006 Joint Motion for Remand.  The case is now, once 
more, before the Board for appellate review.

For reasons which will become apparent, the veteran's case is 
being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify you if further 
action is required on your part.


REMAND

In the aforementioned June 2006 Joint Motion for Remand, it 
was noted that the Board, in its May 2005 decision, had erred 
in its conclusion that the VA Regional Office (RO) had 
complied with the "duty to notify" requirements of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000).  More specifically, 
it was determined that a September 2004 letter, which 
correctly identified the veteran's issues as claims for 
increased ratings, described the evidence needed to support 
the veteran's appeal in terms limited to the three elements 
of service connection, rather than those governing increased 
evaluations.  Accordingly, it was determined that it was 
error for the Board to rely on that letter as providing 
adequate VCAA notice.  

The Board further notes that, based on the evidence of 
record, the veteran apparently last underwent a VA 
examination for compensation purposes in June 2003, more than 
three years ago.  Under the circumstances, the Board is of 
the opinion that an additional, more contemporaneous 
examination would be appropriate prior to a final 
adjudication of the veteran's current claims for increase.  
See Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992). 

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following actions:  

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to June 2003, the date of the 
most recent VA examination of record, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
included in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.

2.  The veteran should then be afforded 
an additional VA orthopedic examination 
in order to more accurately determine the 
current severity of his service-connected 
left and right foot disabilities.  The RO 
is advised that the veteran must be given 
adequate notice of the date and place of 
any requested examination, and a copy of 
all such notification(s) must be 
associated with the claims file.  

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  
Following completion of the examination, 
the examiner should specifically comment, 
for each foot disability, whether that 
disability is most appropriately 
described as moderate, moderately severe, 
or severe.  In so doing, the examiner 
should, to the extent possible, attempt 
to distinguish symptomatology directly 
attributable to the veteran's service-
connected foot disabilities from that 
more likely the result of (nonservice-
connected) gout.  The examiner should, 
additionally, provide an opinion 
regarding the extent to which pain limits 
the functional ability of each foot, and 
describe the extent to which the 
veteran's foot disabilities are 
characterized by weakened movement, 
excess fatigability, or incoordination.  
All such information and opinions, when 
obtained, should be made a part of the 
veteran's claims folder.  

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review took place must be included in the 
examination report.

3.  The RO should then review the 
veteran's claims file, and ensure that 
all notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) is fully complied 
with and satisfied with respect to the 
claims for increased evaluations for the 
veteran's service-connected left and 
right foot disabilities.  Any notice 
provided should include a full review of 
the laws and regulations governing the 
award of increased ratings, as well as an 
explanation regarding the information and 
evidence needed to establish a disability 
rating and effective date for any 
increase for the claims on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

4.  Thereafter, the RO should 
readjudicate the veteran's claims.  If 
the benefits sought on appeal remain 
denied, the appellant and the appellant's 
representative should be provided a 
Supplemental Statement of the Case (SSOC) 
and given the opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



